164	              September 18, 2014	        No. 61

           IN THE SUPREME COURT OF THE
                 STATE OF OREGON

       VILLAGE AT MAIN STREET PHASE II, LLC,
                      Respondent,
                           v.
            DEPARTMENT OF REVENUE,
                    State of Oregon;
            and Clackamas County Assessor,
                      Appellants.
            (TC 5054; SC S061133 (Control))

       VILLAGE AT MAIN STREET PHASE III, LLC,
                      Respondent,
                           v.
             DEPARTMENT OF REVENUE,
                    State of Oregon;
            and Clackamas County Assessor,
                      Appellants.
                (TC 5055; SC S061137)

            VILLAGE RESIDENTIAL, LLC,
                      Respondent,
                           v.
            DEPARTMENT OF REVENUE,
                    State of Oregon;
            and Clackamas County Assessor,
                      Appellants.
                (TC 5056; SC S061138)

            VILLAGE RESIDENTIAL, LLC,
                      Respondent,
                           v.
            DEPARTMENT OF REVENUE,
                    State of Oregon;
            and Clackamas County Assessor,
                      Appellants.
                (TC 5057; SC S061139)
Cite as 356 Or 164 (2014)	165

    	En Banc
    	On appeal from the Oregon Tax Court.*
    	Argued and submitted January 16, 2014.
   	Carolyn Alexander, Senior Assistant Attorney General,
argued the cause and filed the brief for appellant Department
of Revenue. With her on the brief were Ellen F. Rosenblum,
Attorney General, and Anna Joyce, Solicitor General.
    	Kathleen J. Rastetter, Senior Assistant County Counsel,
filed the briefs for appellant Clackamas County Assessor.
With her on the briefs was Stephen L. Madkour, Clackamas
County Counsel.
   	
   Donald H. Grim, Greene & Markley, PC, Portland,
argued the cause and filed the brief for respondents on
review.
    	LANDAU, J.
   	The limited judgments of the Tax Court are reversed,
and the cases are remanded to the Tax Court for further
proceedings.
    In four property tax appeals, taxpayers had challenged only the value of
the improvements to the property. While those matters were on appeal to the
Magistrate Division of the Tax Court, the legislature enacted ORS 305.287,
which allows the other parties to an “appeal” to seek a determination of the value
of other components of the property. In taxpayers’ subsequent appeals to the
Regular Division of the Tax Court, the Department of Revenue and the Clackamas
County Assessor invoked ORS 305.287 and attempted to challenge the value of
the land. The Regular Division of the Tax Court rejected the argument, holding
that ORS 305.287 applied only to proceedings before the Magistrate Division.
The department and the assessor appealed. Held: (1) ORS 305.287, which refers
to “appeals” to a “body or tribunal,” permits a party to raise new issues not just
before the Magistrate Division, but also before a county board of property tax
appeals and before the Regular Division of the Tax Court; and (2) because ORS
305.287 became effective before taxpayers filed their appeals to the Regular
Division in this case, it was not retroactive to apply that statute to these appeals
to the Regular Division.
   The limited judgment of the Tax Court is reversed, and the cases are
remanded to the Tax Court for further proceedings.




______________
	   *  Appeals from the Oregon Tax Court, Henry C. Breithaupt, Judge, 20 OTR
524 (2012)
166	        Village at Main Street Phase II v. Dept. of Rev.

	       LANDAU, J.
	        In these consolidated property tax appeals, tax-
payers challenged the valuation of their real property by
the Clackamas County Assessor. In their appeals to the
Magistrate Division of the Tax Court, they challenged only
the valuation of the improvements on their land, not the val-
uation of the land itself. The Magistrate Division affirmed.
Taxpayers then appealed to the Regular Division of the
Tax Court, again challenging only the valuation of their
improvements. In the meantime, however, the legislature
had enacted ORS 305.287. Under that new statute, even if a
taxpayer challenges only one aspect of a property tax assess-
ment, any other party to an “appeal” may challenge other
aspects of the assessment as well. Relying on that stat-
ute, the county asserted for the first time before the Regular
Division of the Tax Court that it had erroneously under-
valued taxpayers’ land. The Tax Court concluded, however,
that challenges before the Regular Division are not “appeals”
for the purposes of that statute. Village at Main Street Phase
II v. Dept. of Rev., 20 OTR 524 (2012). As a result, the court
ruled that the county could not challenge the valuation of
taxpayers’ land. The issue before us now is whether the Tax
Court correctly concluded that ORS 305.287 does not apply
to appeals to the Regular Division of the Tax Court. For the
reasons that follow, we conclude that the Tax Court erred in
ruling that the statute does not apply and that the county
may not challenge its own land valuations.
                    I. BACKGROUND
	        To provide context for the parties’ dispute about
the meaning of ORS 305.287, we begin with an overview of
the property tax appeal process, followed by a brief descrip-
tion of the relevant facts and a summary of the Tax Court’s
decision.
A.  The Property Tax Appeal Process
 	      In Oregon, property taxes are assessed for, among
other things, real property, including any improvements on
that real property. The taxes—referred to as “ad valorem”
taxes—are based on the value of the property and improve-
ments. The state’s property tax system largely relies on
Cite as 356 Or 164 (2014)	167

county tax assessors to value property subject to taxation,
calculate the tax, collect the tax, and distribute the revenue
to taxing districts. By law, the county assessor is required
to value the land and any improvements separately. ORS
308.215(1)(a)(E), (F) (as renumbered by the legislature in
2012; Or Laws 2012, ch 30, § 1).
	        A taxpayer who is dissatisfied with the county asses-
sor’s valuation may appeal the assessor’s decision through
four successive levels of review, each of which the statutes
refer to as an “appeal.”
	        The first level of review is (in most cases) before a
county board of property tax appeals (BOPTA). See ORS
309.100 (authorizing taxpayers to appeal to BOPTA); ORS
305.275(3) (party cannot appeal to Tax Court if party can
appeal to a BOPTA).1 The relevant statutes refer to review
by the county BOPTA as an “appeal.” See ORS 305.275(3)
(appeal to Magistrate Division is not allowed “[i]f a taxpayer
may appeal to the board of property tax appeals”). Indeed,
the name of the reviewing tribunal is the “board of property
tax appeals.” ORS 309.020(1)(a) (emphasis added).
	        A party dissatisfied with a decision of a county
BOPTA may seek review by the Tax Court. ORS 305.275(3).
The Tax Court, however, consists of two separate divisions:
the Magistrate Division and the Regular Division. See ORS
305.404 (reference to “Tax Court” in statutes “may include
either the regular division or the magistrate division of the
Oregon Tax Court, or both, or the judge or judges of the
[T]ax [C]ourt or its magistrates or a combination”); ORS
305.498(1) (“The magistrate division is established in the
Oregon Tax Court.”); Dept. of Rev. v. Froman, 14 OTR 543,
546 (1999) (“The Oregon Tax Court is one court with two
divisions.”).
	        The Magistrate Division is not a court of record;
proceedings before it are informal and are not subject to
the rules of evidence. See ORS 305.430(1) (“Proceedings
before the magistrate division shall not be reported.”); ORS
	1
       Not all property tax appeals go to a BOPTA. A taxpayer dissatisfied with
the assessment of primary or secondary industrial property may appeal directly
to the Tax Court. ORS 305.403; see ORS 309.100 (right to appeal to BOPTA does
not include appeals governed by ORS 305.403).
168	             Village at Main Street Phase II v. Dept. of Rev.

305.501(4)(a) (subject to Tax Court rules, magistrate “is not
bound by common law or statutory rules of evidence or by
technical or formal rules of procedure,” but “may conduct
the hearing in any manner that will achieve substantial jus-
tice”); see also Froman, 14 OTR at 546-47 (“The Magistrate
Division is intended by the legislature to be informal and
user friendly.”).
	        The Regular Division, in contrast, is a court of record
with general jurisdiction. ORS 305.405(1). It has the same
powers as a circuit court. ORS 305.405(2), (3). Proceedings
before the Regular Division are “original, independent pro-
ceedings” that are “tried * * * de novo.” ORS 305.425(1). The
Regular Division is to “consider all properly admitted evi-
dence and reach its own independent conclusions” in any
given case. Reed v. Dept. of Rev., 310 Or 260, 265, 798 P2d
235 (1990).
	       Ordinarily, a party seeking review of a county
BOPTA decision must first appeal to the Magistrate Division.
ORS 305.501(1).2 The relevant statutes refer to review of a
BOPTA decision by the Magistrate Division as an “appeal.”
ORS 305.275(1), (3) (authorizing “appeal *  * to the mag-
                                            * 
istrate division of the Oregon Tax Court”). When a tax-
payer appeals a property tax assessment to the Magistrate
Division, the Department of Revenue is substituted for the
county assessor as a party. ORS 305.501(1).
	        A party dissatisfied with the decision of the Mag-
istrate Division may then seek review, de novo, by filing a
complaint in the Regular Division. ORS 305.501(5)(a) (party
who is “dissatisfied with a written decision of a magistrate
may appeal the decision to the judge of the [T]ax [C]ourt”).
The relevant statutes refer to that review, too, as an “appeal.”
Id.
	     The fourth and final level of review is before the
Supreme Court. ORS 305.445. On review before this court,

	2
       A case may be specially designated to proceed directly to the Regular Divi-
sion, either by rule or by court order. See ORS 305.501(1) (subject to an exception
involving mediation, “an appeal to the [T]ax Court shall be heard by a [T]ax
[C]ourt magistrate unless specially designated by the [T]ax [C]ourt judge for
hearing in the regular division”); TCR 1 C (detailing permissible types of special
designations).
Cite as 356 Or 164 (2014)	169

the court can review only for errors of law and for the
absence of substantial evidence in the record to support the
Tax Court’s decision. Id. The relevant statutes also describe
that final review as an “appeal.” Id. (“exclusive remedy for
review” of decision of Tax Court “shall be by appeal to the
Supreme Court”).
B.  The Nepom Rule, Ballot Measure 50, and ORS 305.287
	         Because an assessment entails separate valuation
of both the land and the improvements, a taxpayer seeking
review of an assessment is entitled to challenge the valua-
tion of either of those components, or both of them. In Nepom
v. Dept. of Rev., 272 Or 249, 256, 536 P2d 496 (1975), this
court held that, if a taxpayer challenged the valuation of
only one component—either the land or the improvements—
the sole issue before the reviewing body was the valuation of
that component. Thus, for example, if a taxpayer challenged
the value of the improvements, arguing that they were too
high, the county assessor could not seek to offset any drop
in that valuation by showing that the land had been valued
too low. See id. (“We conclude that plaintiff was entitled to
challenge only the value of the improvements * * *; however,
as the value of the land was not an issue in the case, the
Tax Court acted improperly in adding the reduction in the
improvement values to the land.”).
	        Under the law in effect at the time, Nepom had lim-
ited practical effect. If a taxpayer challenged only one compo-
nent of a real property assessment, and if the county asses-
sor believed that the other component had been assessed
in error, the assessor could adjust the value of that other
component the following year. In 1997, however, the voters
approved Ballot Measure 50, which amended the Oregon
Constitution, creating a new provision, Article XI, section 11.
	        Among many other things, Measure 50 and its
implementing statutes reduced the assessed value of prop-
erty to 10 percent below 1995 values. Or Const, Art XI,
§ 11(1)(a). For future years, the value of property for tax
purposes cannot exceed three percent more than what it
was in the preceding year. Or Const, Art XI, § 11(1)(b); ORS
308.146(2). The combined effect of Nepom and Measure
50 was to curb the assessor’s ability to adjust any error in
170	        Village at Main Street Phase II v. Dept. of Rev.

valuation of any assessment components that a taxpayer
elected not to challenge. See generally Flavorland Foods v.
Washington County Assessor, 334 Or 562, 565, 54 P3d 582
(2002) (summarizing effects of Measure 50).
	       In 2011, the legislature enacted ORS 305.287 to
address that combined effect of Nepom and Measure 50.
That statute provides:
  	 “Whenever a party appeals the real market value of one
  or more components of a property tax account, any other
  party to the appeal may seek a determination from the
  body or tribunal of the total real market value of the prop-
  erty tax account, the real market value of any or all of the
  other components of the account, or both.”
The legislature provided that the new statute took effect
“on the 91st day after the date on which the 2011 session of
the Seventy-sixth Legislative Assembly adjourns sine die.”
Or Laws 2011, ch 397, § 3. That led to an effective date of
September 29, 2011.
C.  Facts
	        With that background, we turn to the undisputed
facts. The taxpayers in this case are Village at Main Street
Phase II, LLC; Village at Main Street Phase III, LLC; and
Village Residential, LLC. They own apartment rental proper-
ties in Clackamas County. The Clackamas County Assessor
assessed those properties for property tax purposes.
	      Taxpayers disagreed with the 2006, 2007, and 2008
real market values of two tax lots, and the 2007 and 2008
real market values of one additional tax lot. Accordingly,
taxpayers appealed the assessor’s assessments to the county
BOPTA. The county BOPTA affirmed.
	       Taxpayers then appealed the BOPTA’s decision to
the Magistrate Division of the Tax Court. They challenged
only the valuation of the improvements, not the land. At the
time, the Nepom rule applied, so the sole issue before the
Magistrate Division was the valuation of the improvements.
While taxpayers’ appeal was still pending in the Magistrate
Division, however, the legislature enacted ORS 305.287.
	       The Magistrate Division rendered its decisions in
these appeals on December 13, 2011. Taxpayers, dissatisfied
Cite as 356 Or 164 (2014)	171

with the result, then appealed to the Regular Division of the
Tax Court. They did so by filing four separate complaints—
one challenging the valuation of improvements owned by
Village at Main Street Phase II, a second challenging the
valuation of improvements owned by Village at Main Street
Phase III, and the remaining two challenging the valuation
of improvements on two different tax lots owned by Village
Residential. None of the four complaints challenged the val-
uation of taxpayers’ land. The Department of Revenue filed
answers, and the county assessor intervened in all four cases.
	       The assessor, however, had come to believe that it
had undervalued taxpayers’ land. Believing that the newly
enacted ORS 305.287 authorized it to raise the issue, the
assessor moved for preliminary rulings in all four cases,
contending that taxpayers’ appeal to the Regular Division
constituted an “appeal” under ORS 305.287 that would
allow the assessor to correct the land valuations. Taxpayers
countered with motions seeking preliminary rulings that
ORS 305.287 did not apply.
D.  The Tax Court Decision
	        The Tax Court rejected the assessor’s arguments
and granted taxpayers’ motions for a preliminary ruling.
Village at Main Street, 20 OTR 524. The Tax Court acknowl-
edged that ORS 305.287 applies “whenever a party appeals”
one or more components of a property tax assessment and
that the relevant statutes refer to each of the four levels of
review of such an assessment as “appeals.” The court never-
theless concluded that the statute applies to only one of those
four levels of review, namely, appeals to the Magistrate
Division of the Tax Court. The court concluded that, based
on various contextual indicia of legislative intent, ORS
305.287 does not apply to appeals to a county BOPTA, the
Regular Division of the Tax Court, or the Oregon Supreme
Court.
	        Beginning with appeals to a county BOPTA, the
Tax Court noted that, under existing statutes, “[t]he appeal-
ing party can only be the taxpayer.” 20 OTR at 529. Because
“[t]he appeal referred to in ORS 305.287 is one that may be
made or taken by either party to a property tax dispute,” the
172	        Village at Main Street Phase II v. Dept. of Rev.

court concluded, the statute must be understood not to apply
to appeals to a BOPTA. 20 OTR at 530.
	       In contrast, the Tax Court found no conflict between
ORS 305.287 and review by the Magistrate Division. Indeed,
the court observed, under Department of Revenue rules,
OAR 150-309.110(1), the county BOPTA order appealed to
the Magistrate Division must separately state the values of
each component of the property tax account, regardless of
whether the taxpayer challenged both components.
	        As for review of an assessment by the Regular
Division, the Tax Court concluded that its own review mech-
anisms and ORS 305.287 do conflict. The court acknowl-
edged that appeals to the Regular Division are described
in the statutes as “original,” “independent,” and “de novo.”
But it then observed that “nothing in the statutes prior to
the addition of ORS 305.287 suggested that if a claim for
relief had not been made for a component of an account to
the Magistrate Division[,] such a claim could be made for
the first time to the Regular Division.” 20 OTR at 530. To
the contrary, the Tax Court noted, ORS 305.501(1) pro-
vides that, ordinarily, tax appeals should first go to the
Magistrate Division before being directed at the Regular
Division. Accordingly, the Tax Court concluded, “[t]he
mechanisms of the Regular Division and ORS 305.287 do
not fit together well.” 20 OTR at 530. The Tax Court fur-
ther noted that the statutory time frames for filing appeals
also do not fit well with the application of ORS 305.287 to
the Regular Division. According to the Tax Court, because
ORS 305.280(4) gives only 30 days for a party to appeal a
decision from a county BOPTA, applying ORS 305.287 to
the Regular Division would, in effect, authorize parties to
appeal beyond that statutory deadline. See 20 OTR at 533.
	       Turning to review by the Oregon Supreme Court,
the Tax Court noted that pertinent statutes define such
review as very limited in scope, extending only to errors
of law or the absence of substantial evidence to support
findings of fact made by the Tax Court. Applying of ORS
305.287 to Supreme Court review, the court said, “would
cause serious statutory conflicts,” because it would require
the Supreme Court to make factual determinations not
Cite as 356 Or 164 (2014)	173

previously determined by the Tax Court, contrary to the
Supreme Court’s limited review authority. 20 OTR at 530-31.
	        After thus concluding that ORS 305.287 applies
only to appeals to the Magistrate Division, the Tax Court
observed that the statute did not become effective until
after taxpayers sought review at that level in this case. The
court then posed the question whether ORS 305.287 never-
theless applied retroactively to taxpayers’ appeal to the
Magistrate Division. The court summarily concluded that,
in the absence of any wording in ORS 305.287 suggesting
that it applies retroactively, the statute does not apply to
these proceedings at all. 20 OTR at 534-35.
	       After the Tax Court entered its order granting tax-
payers’ motions for a preliminary ruling, the assessor again
raised the ORS 305.287 issue by moving to file amended
answers and counterclaims. The court entered limited judg-
ments denying the assessor leave to file amended answers
and counterclaims. These appeals followed. See ORS 305.445
(appeal to Supreme Court is “sole and exclusive remedy” for
review of Tax Court decision).
                      II. ANALYSIS
	        On appeal, the department and the assessor con-
tend that the Tax Court erred in concluding that ORS
305.287 applies only to proceedings before the Magistrate
Division. According to the department and the assessor, the
statute applies to all levels of review, save review by this
court. Taxpayers maintain that the Tax Court correctly con-
cluded that ORS 305.287 applied only to Magistrate Division
appeals. In the alternative, taxpayers contend that, even
assuming that the statute applies to appeals to the Regular
Division, it does not apply in this particular case, because
there is no indication that the legislature intended the stat-
ute to apply retroactively.
A.  Whether ORS 305.287 Applies Only to Appeals to the
    Magistrate Division
	       The parties’ contentions require us to construe
ORS 305.287. In performing that task, we are guided by
the interpretive principles of PGE v. Bureau of Labor and
174	            Village at Main Street Phase II v. Dept. of Rev.

Industries, 317 Or 606, 610-12, 859 P2d 1143 (1993), and
State v. Gaines, 346 Or 160, 171, 206 P3d 1042 (2009). That
is, we seek to determine the meaning of the statute that the
legislature most likely intended by examining the text in
context, any relevant legislative history, and, if necessary,
pertinent canons of construction. Id. at 171-72.
	        We begin with the text. For convenience, we repeat
it here:
    	 “Whenever a party appeals the real market value of one
    or more components of a property tax account, any other
    party to the appeal may seek a determination from the
    body or tribunal of the total real market value of the prop-
    erty tax account, the real market value of any or all of the
    other components of the account, or both.”
ORS 305.287. For at least three reasons, that wording
strongly suggests that the legislature had in mind more
than one level of appeal.
	        First, ORS 305.287 states that it applies “whenever”
a party appeals. As used in that statute, the word functions
as a subordinating conjunction, which introduces the depen-
dent clause that begins the sentence and connects it to the
balance. See generally Fowler’s Modern English Usage 171
(3d ed 1996) (explaining subordinating conjunctions). Used
in that sense, “whenever” ordinarily means “at any or all
times that : in any or every instance in which.” Webster’s
Third New Int’l Dictionary 2602 (unabridged ed 2002); see
also American Heritage Dictionary of the English Language
1971 (5th ed 2011) (“at whatever time that : * * * every time
that”).3 Thus, the ordinary meaning of the statutory term
contemplates more than one instance in which a relevant
event—in this case, an appeal—occurs.
	        Second, the statute refers broadly to an “appeal” of
an assessment. As we have noted, the relevant statutes set-
ting out the four levels of review of a property tax assessment
	3
      The Tax Court observed that the word “whenever” has a more limited
meaning when used as an adverb. See Webster’s at 2602 (defining adverb “when-
ever” as “at whatever time : no matter when”). But, as we have noted, in ORS
305.287, the word does not function as an adverb. And, in any event, it is not so
clear to us that the definition of the adverb is quite as limited as the Tax Court
suggested. “[A]t whatever time” and “no matter when” do not necessarily imply
only a single event.
Cite as 356 Or 164 (2014)	175

refer to each of those four levels as “appeals.” Under the cir-
cumstances, the general assumption of consistency counsels
us to assume that the legislature intended the same word to
have the same meaning throughout related statutes unless
something in the text or context of the statute suggests a
contrary intention. See, e.g., State v. Cloutier, 351 Or 68, 99,
261 P3d 1234 (2011) (“[I]n the absence of evidence to the
contrary, we ordinarily assume that the legislature uses
terms in related statutes consistently.”). There may well be
indications in related statutes suggesting that the legisla-
ture did not intend ORS 305.287 to apply to all four levels
of appeal. Still, nothing in the text of that statute itself sug-
gests that it applies to only one such level.
	        Third, ORS 305.287 refers to appeals to a “body or
tribunal,” suggesting that the legislature understood it to
apply to more than one level of appeal and to different types
of appellate entities. Indeed, if the legislature had intended
to limit the application of ORS 305.287 to a single entity,
the broad phrasing of the statute in terms of an appeal to
a “body or tribunal” would serve no apparent purpose. See
Crystal Communications, Inc. v. Dept. of Rev., 353 Or 300,
311, 297 P3d 1256 (2013) (“As a general rule, we construe
a statute in a manner that gives effect, if possible, to all its
provisions.”).
	       On the face of the statute, then, ORS 305.287 would
appear to apply to any property tax appeal. Nothing in its
wording suggests that it is limited to one level of appeal.
	        The legislative history of ORS 305.287 on the issue
is sketchy, but pertinent portions appear to confirm our
reading of the statute. During the floor debate on the bill
that became ORS 305.287, Representative Barnhart—the
carrier of the bill—explained that, under then-current law, a
party could appeal one component of a real property assess-
ment through “various appeal levels.” Audio Recording,
House Floor Debate, House Bill (HB) 2572, May 16, 2011,
at 39:46-42:05 (statement of Rep Phil Barnhart). That lim-
ited, he explained, what the “various appeals bodies” could
consider. Id. Under Measure 50, however, that meant that,
if a taxpayer challenged only one component of the assess-
ment, an error in the other component could not be corrected
176	         Village at Main Street Phase II v. Dept. of Rev.

later. Id. He said that the bill was intended to remedy that
problem and prevent under-evaluations that could not later
be corrected. Id. Thus, Representative Barnhart explained
that what is now ORS 305.287 was intended to remedy the
fact that the “various appeal levels” and “various appeals
bodies” were precluded from addressing certain errors in
property assessments.
	        Before the Senate Committee on Finance and Rev-
enue, Representative Barnhart similarly explained that,
under then-current law, if a taxpayer appealed one compo-
nent of an assessment, Measure 50 would preclude reas-
sessment of the other component. Audio Recording, Senate
Committee on Finance and Revenue, HB 2572, May 25,
2011, at 36:04-38:22 (statement of Rep Phil Barnhart). The
bill before the committee, he explained, was intended to
allow “the local appeals board and the tax court” to consider
all components of a tax account, not just the one that the
taxpayer challenges. Id.
	        During the same hearing, the policy coordinator for
the Association of Oregon Counties submitted a statement
to the committee asserting that the purpose of the bill was
to permit “the magistrate or judge in a property tax appeal
to ensure the correct final valuation of property in the pro-
cess of making the component value adjustment requested
by the taxpayer.” Testimony, Senate Finance and Revenue
Committee, HB 2572, May 25, 2011, Ex DD (statement of
Gill Riddell, Association of Oregon Counties).
	        Thus, it appears that the legislature was aware
that, at the least, ORS 305.287 would apply to “various
appeals bodies,” including “the local appeals board” and “the
magistrate or judge” in the Tax Court. Nothing in the leg-
islative history suggests that ORS 305.287 was intended to
apply to only one level of property tax appeal, much less that
the sole level of “appeal” for the purposes of that statute is to
the Magistrate Division of the Tax Court.
	        That does not necessarily foreclose a conclusion
that the statute nevertheless has a more limited applica-
tion. Analysis of other related statutes and other evidence
of legislative intent may reveal that the legislature did not
intend ORS 305.287 to apply to all four levels of property tax
Cite as 356 Or 164 (2014)	177

appeals. We turn, then, to each of the four levels of property
tax review to determine whether there is evidence that the
legislature intended such a more limited application.
    1.  County BOPTA appeals
	        We begin with the first level of appeal, to a county
BOPTA. As we have noted, the very name of the board—a
board of property tax appeals—indicates that the legis-
lature understood that review by a county BOPTA is, at
least in some sense, an “appeal.” Moreover, as we have also
noted, ORS 305.287 refers to appeals to a “body or tribu-
nal.” A county BOPTA certainly qualifies as one or the
other. Finally, as we have also noted, the legislative history
appears to confirm that the legislature understood that the
statute applied to appeals to, among other things, “the local
appeals board.”
	       The Tax Court nevertheless concluded that ORS
305.287 does not apply to appeals to a county BOPTA for
two reasons. We find neither reason persuasive.
	        The Tax Court first noted that applying ORS
305.287 to appeals to a county BOPTA would introduce a
conflict among statutes. The court noted that relevant stat-
utes permit only a taxpayer to appeal to a county BOPTA.
The court then observed that ORS 305.287 is not limited
to cases in which the taxpayer appeals. “Accordingly,” the
tax court concluded, “the appeal referred to in ORS 305.287
cannot be the ‘one-sided’ appeal to a BOPTA.” 20 OTR at
530. The argument does not follow, however. ORS 305.287
merely states that “[w]henever a party appeals” (emphasis
added) the value of real property, other parties may seek
a determination of other components of the valuation the
appealing party may not be challenging. As we have noted,
the statute is written in terms that apply to multiple levels
of appeal. The fact that the generic term “a party” is not
limited to taxpayers does not mean that the statute cannot
apply to taxpayer appeals to a BOPTA. There is no incon-
sistency between ORS 305.287 and the limitation that only
taxpayers may initiate an appeal.
	       The Tax Court next observed that, under ORS
309.026(2), a county BOPTA may entertain petitions to reduce
178	        Village at Main Street Phase II v. Dept. of Rev.

a valuation, but not increase it. Nothing in ORS chapter
309, however, limits a county BOPTA’s authority to increase
a component of a valuation, so long as the total value does
not exceed the current assessment. Again, there is no incon-
sistency between ORS 305.287 and the statutory authority
of a county BOPTA.
     2.  Appeals to the Magistrate Division of the Tax Court
	        We turn to the second level of property tax appeals—
the Magistrate Division of the Tax Court. The Tax Court
concluded that ORS 305.287 applies to appeals to the
Magistrate Division, and all parties agree. So do we.
	        As we have noted, relevant statutes refer to review
by the Magistrate Division as an “appeal.” Moreover,
ORS 305.287 applies to appeals to a “body or tribunal,”
and the Magistrate Division plainly qualifies. The par-
ties have not identified any text or context that other-
wise suggests that ORS 305.287 should not apply to the
Magistrate Division, and we are aware of none. To the
contrary, the legislative history suggests that the legisla-
ture understood the statute to apply to proceedings before
the Magistrate Division. See Testimony, Senate Finance
and Revenue Committee, HB 2572, May 25, 2011, Ex DD
(statement of Gil Riddell, Association of Oregon Counties)
(stating that bill “permits the magistrate or judge in a
property tax appeal to ensure the correct final valuation
of property”) (emphasis added).
     3.  Appeals to the Regular Division of the Tax Court
	        We next address appeals to the Regular Division
of the Tax Court, the third level of property tax appeals.
As is true with appeals to both the county BOPTA and the
Magistrate Division, ORS 305.287 on its face appears also
to apply to appeals to the Regular Division. The legislature
has labeled Regular Division review as an “appeal.” And the
Regular Division certainly constitutes a “body or tribunal.”
Moreover, as we have just noted, the legislative history sug-
gests that the legislature understood that the statute would
apply to the “magistrate or judge in a property tax appeal.”
Testimony, Senate Finance and Revenue Committee, HB
2572, May 25, 2011, Ex DD (statement of Gil Riddell,
Association of Oregon Counties) (emphasis added).
Cite as 356 Or 164 (2014)	179

	        The Tax Court nevertheless concluded that “[t]he
mechanisms of the Regular Division and ORS 305.287 do
not fit together well.” 20 OTR at 530. In support of that
assertion, the court cited ORS 305.501(1), which the court
read to state a general principle that Tax Court appeals
must first be heard by the Magistrate Division before going
to the Regular Division. We are not persuaded.
	        ORS 305.501(1) provides that, if a case has not been
assigned to mediation, “an appeal to the [T]ax [C]ourt shall
be heard by a [T]ax [C]ourt magistrate unless specially
designated by the Tax Court judge for hearing in the reg-
ular division.” (Emphasis added.) Thus, that statute itself
expressly allows the Tax Court to permit tax appeals to be
heard by the Regular Division in the first instance, without
further legislative limitation. And, in fact, Tax Court rules
provide that the Tax Court may designate by rule entire cat-
egories of cases to come directly to the Regular Division or
may authorize by order individual appeals to be heard by
the Regular Division without having gone to the Magistrate
Division. TCR 1 C. Given that the statute already contem-
plates exceptions to the notion that all Tax Court appeals
must originate in the Magistrate Division, it is not clear to
us why applying ORS 305.287 to the Regular Division is
incompatible with the existing statutory scheme.
	        To the contrary, a review of the statutes defining
the relationship between the Magistrate Division and the
Regular Division suggests that allowing a new issue to be
raised on appeal to the Regular Division is consistent with
the role of the Regular Division. As we have noted, pro-
ceedings before the Magistrate Division are informal, not
reported, and not subject to the rules of evidence. See ORS
305.430(1) (Magistrate Division proceedings not reported);
ORS 305.501(4)(a) (Magistrate Division proceedings gener-
ally not subject to rules of evidence). Such proceedings do not
produce a “record” in the ordinary sense that the Regular
Division later reviews.
	        In contrast, Regular Division proceedings are “orig-
inal, independent proceedings.” ORS 305.425(1). They do not
entail reviewing a record created by the Magistrate Division.
Rather, they entail the creation of a new record, de novo.
180	         Village at Main Street Phase II v. Dept. of Rev.

See id. Any findings of fact by the Magistrate Division—
and the evidence on which it based those findings—do not
bind the Regular Division in any way. See White I v. Dept.
of Rev., 19 OTR 47, 49-50 (2006) (because ORS 305.425(1)
requires Regular Division proceedings to be original, inde-
pendent, and de novo, the Regular Division “cannot rely on
factual statements contained in the magistrate’s decision as
proof of their truth”); Dept. of Rev. v. Guardian Management
Corp., 16 OTR 17, 20 (2002) (“[T]he mandate of *  * [ORS
                                                     * 
305.425(1)] is such that no party can be compelled to accept
any record created in the Magistrate Division.”).

	        That combination of statutory directives—requiring
informal proceedings before the Magistrate Division, while
requiring Regular Division proceedings to be original, inde-
pendent, and de novo—means that the parties before the
Regular Division are not limited to the evidence or the argu-
ments that they presented in the Magistrate Division. The
Tax Court itself has recognized as much, observing that
its statutory duty to conduct de novo review of Magistrate
Division decisions allows litigants to “start over with a clean
slate in terms of arguments made and evidence presented.”
Grant Cty. Assessor v. Dayville Public Sch. Dist. 16J, 20 OTR
240, 243 (2011). Or, as the Tax Court has stated on de novo
review of a decision of the Department of Revenue:
   “ ‘If either the taxpayer or assessor can improve his case, as
   he moves from successive administrative hearings to the
   court, by using new approaches (justified by further study)
   or offering stronger comparable sales (discovered through
   greater diligence), these changes in presentation are per-
   mitted under the statutory provision for a presentation “de
   novo,” so long as they aid in reaching the goal of true cash
   value.’ ”

Clark v. Dept. of Rev., 14 OTR 221, 224 (1997) (quoting Price
v. Dept. of Rev., 7 OTR 18, 23 (1977)).

	        The Tax Court also expressed concern in this case
that applying ORS 305.287 to the Regular Division would
permit parties, in effect, to avoid the 30-day statutory lim-
itation for appealing from county BOPTAs. Again, we are
not persuaded.
Cite as 356 Or 164 (2014)	181

	         The Tax Court’s reasoning appears to assume that
ORS 305.287 independently authorizes an appeal, when
the statute plainly does not do that. As we have explained,
ORS 305.287 states that, whenever a party appeals a real
property valuation and challenges only one component of
the valuation, other parties may “seek a determination”
as to other components. The statute neither requires nor
authorizes other parties to file a separate notice of appeal to
obtain that determination. Moreover, ORS 305.280(4) spells
out a deadline for an appellant to file an appeal. It does not
affect a respondent’s time to respond to that appeal. Indeed,
if the Tax Court’s reading of ORS 305.287 were correct, then
even in the Magistrate Division—where everyone agrees
that ORS 305.287 applies—an appellant could foreclose a
respondent from invoking that statute by the simple expedi-
ent of filing the notice of appeal on the 30th day, leaving no
time for the responding party to raise new issues.
	        In short, ORS 305.287 applies to the Regular Divi-
sion, which is capable of conducting any and all necessary
factfinding to address a new issue raised pursuant to that
statute.
    4.  Appeals to the Oregon Supreme Court
	        The final level of property tax review is an appeal
to this court. The Tax Court concluded that ORS 305.287
does not apply to such appeals, and the parties agree. Once
again, so do we.
	       On its face, ORS 305.287 would seem to apply to
proceedings before this court as well. As was true for the
Magistrate Division and the Regular Division, this court
is a “body or tribunal,” and the legislature designated the
proceedings before this court as an “appeal.” Other relevant
statutes, however, make clear that the legislature did not
intend ORS 305.287 to apply to appeals from the Regular
Division to the Supreme Court.
	        As we have noted, this court’s review authority on
appeal from the Regular Division is limited. ORS 305.445
states in part that “the scope of review of either a decision or
order of the [T]ax [C]ourt judge shall be limited to errors or
questions of law or lack of substantial evidence in the record
182	         Village at Main Street Phase II v. Dept. of Rev.

to support the [T]ax [C]ourt’s decision or order.” The legis-
lature thus has directed this court not to resolve new ques-
tions of fact in those appeals.
	        Furthermore, the legislature’s decision to limit
this court’s review authority was deliberate. Before 1997,
this court reviewed decisions of the Tax Court de novo. In
1995, the legislature amended the statute defining this
court’s review authority by eliminating de novo review and
substituting the current, more limited scope of review. See
Or Laws 1995, ch 650, § 25 (establishing present scope of
review); Piedmont Plaza Investors v. Dept. of Rev., 331 Or
585, 588 n 1, 18 P3d 1092 (2001) (noting then-recent change
to scope of review that became effective in 1997, but using
prior de novo standard applicable to that case).
	         This court could not adhere to that limited scope of
review if parties could raise new valuation issues under ORS
305.287 for the first time on appeal from decisions of the Tax
Court. The value of a component of real property poses a ques-
tion of fact. See Brooks Resources Corp. v. Dept. of Rev., 286 Or
499, 503-04, 595 P2d 1358 (1979) (“The appropriateness of a
particular valuation method or combination of methods is not
determined by fixed principles of law, but is a factual determi-
nation that depends on the record developed in each case.”).
Thus, to decide a new valuation issue under ORS 305.287, this
court necessarily would have to engage in original factfinding.
That sort of original factfinding would be directly contrary to
the scope of review prescribed in ORS 305.445.
	        We are left with a choice between either reading
ORS 305.287 to apply to appeals to a body or tribunal other
than the Oregon Supreme Court or concluding that the stat-
ute impliedly repealed the limitations on this court’s review
authority under ORS 305.445. Such implied repeals are not
favored in the law. See Arken v. City of Portland, 351 Or 113,
137, 263 P3d 975 (2011) (noting that “repeal of a statutory pro-
vision by mere implication is disfavored”). We therefore con-
clude that ORS 305.287 does not apply to appeals to this court.
B.  Whether ORS 305.287 Applies to This Case
	       Taxpayers urge that, even if ORS 305.287 applies
to appeals to the Regular Division of the Tax Court, the
Cite as 356 Or 164 (2014)	183

statute should not be applied to them in this case. In tax-
payers’ view, applying the statute to them in this case
would amount to retroactive application of the statute in the
absence of any indication that the legislature intended the
statute to apply in that way. As taxpayers see it, applying
ORS 305.287 to them constitutes “retroactive” application
because they initiated their appeals before the statute went
into effect. The fact that they initiated their appeals to the
Regular Division of the Tax Court after the statute went into
effect, they argue, is of no moment, because those appeals
involved the same “matter” as the previous appeals.
	        Whether a statute applies retroactively is a ques-
tion of legislative intent, determined by the usual tools of
statutory construction. See Delta Air Lines, Inc. v. Dept. of
Rev., 328 Or 596, 601, 984 P2d 836 (1999) (whether a statute
applies retroactively is determined by applying rules of stat-
utory construction).4 But, before we would need to address
whether the legislature intended ORS 305.287 to be applied
retroactively, we must determine whether applying it to this
case would, in fact, constitute “retroactive” application of the
statute.
	        Determining what constitutes “retroactive” applica-
tion of a statute can be a difficult task because of the noto-
riously slippery nature of the notion of “retroactivity.” As
Justice Linde observed in Whipple v. Howser, 291 Or 475,
488-89, 632 P2d 782 (1981) (Linde, J., concurring):
    	 “  ‘Retroactivity’ itself is a deceptively simple word for a
    complex set of problems. In real time, all laws can oper-
    ate only prospectively, prescribing legal consequences after

	4
       Citing Hoffart v. Lindquist, 182 Or 611, 620, 189 P2d 592 (1948), and Kempf
v. Carpenters and Joiners Union, 229 Or 337, 341, 367 P2d 436 (1961), taxpayers
contend that there is a presumption that statutes apply prospectively. That is not
an accurate statement of current law. As more recent cases make clear, the con-
trolling question is one of legislative intent, determined not by the invocation of
presumptions but by the usual rules of statutory construction. See, e.g., Whipple
v. Howser, 291 Or 475, 480-81, 632 P2d 782 (1981). In the absence of more direct
evidence of legislative intent, the court may resort to various “rules” or “maxims”
of construction pertaining to retroactivity—for example, the rule that substan-
tive statutes ordinarily apply prospectively only, while procedural statutes apply
retroactively. Id. at 481. But there is no presumption against retroactivity per se.
See Delehant v. Board on Police Standards and Training, 317 Or 273, 278, 855
P2d 1088 (1993) (“Retroactive application of a rule is not automatically impermis-
sible, however. The question is one of intent * * *.”).
184	         Village at Main Street Phase II v. Dept. of Rev.

   their enactment; they cannot change the past. On the other
   hand, all new laws operate upon a state of affairs formed to
   some extent by past events.”

See also Jill E. Fisch, Retroactivity and Legal Change: An
Equilibrium Approach, 110 Harv L Rev 1055, 1072 (1997)
(noting that “formulating a precise definition of retroactivity
is a difficult enterprise”); W. David Slawson, Constitutional
and Legislative Considerations in Retroactive Lawmaking,
48 Cal L Rev 216, 217 (1960) (“Enough has already been
said to show that the concept of retroactivity has not been
precisely analyzed in the literature to date and to suggest,
perhaps, that the concept is not capable of precise analysis.”).
	          “Retroactive” legislation often refers to laws that
“affect[  existing legal rights or obligations arising out of
         ]
past transactions or occurrences.” E.g., U.S. Bancorp v.
Dept. of Rev., 337 Or 625, 636-37, 103 P3d 85 (2004) (so stat-
ing). But whether a law “affects” existing rights or obliga-
tions depends on the nature of the law at issue; there is no
bright-line test. As this court explained in ZRZ Realty v.
Beneficial Fire and Casualty Ins., 351 Or 255, 262, 266 P3d
61 (2011), “  ‘[r]esponsible attention to the significance to be
attached to past events cannot be compressed into a sim-
ple formula. Too many different past events and too many
potential legal consequences are relevant for different kinds
of laws’ to announce a single formula” that would apply to all
statutes. (Alteration in original; quoting Whipple, 291 Or at
489 (Linde, J., concurring).)
	        With that in mind, we turn to the statute at issue
in this case. As we have noted, ORS 305.287 is directed at
issues that parties may raise “[w]henever a party appeals
the real market value of one or more components of a prop-
erty tax account.” We have just concluded that the “appeals”
to which the statute applies include appeals to the Regular
Division of the Tax Court. In this case, taxpayers appealed
to the Regular Division of the Tax Court after ORS 305.287
went into effect. Thus, the application of that statute to their
appeal is not retroactive.
	      Taxpayers object that the operative “appeal,” for
purposes of retroactivity analysis, is their appeal to the
Cite as 356 Or 164 (2014)	185

Magistrate Division, which occurred before ORS 305.287
went into effect. Taxpayers reason that their appeal to the
Regular Division was a part of the same “matter” that was
appealed to the Magistrate Division, which is but a different
division of a single Tax Court.
	        The objection is not well taken. ORS 305.287
applies to “appeals,” not to “matters.” As we have explained,
an appeal to the Regular Division is entirely separate from
an appeal to the Magistrate Division. Indeed, an appeal
to the Regular Division is “original” and “independent” of
prior proceedings or appeals and is “tried * * * de novo.” ORS
305.425(1).
	        Accordingly, we conclude that ORS 305.287 applies
to appeals filed after that statute’s effective date. Because
we have already determined that ORS 305.287 applies to
appeals to the Regular Division, and because taxpayers
appealed to the Regular Division after that statute became
effective, ORS 305.287 applies to these appeals. The Tax
Court erred in concluding otherwise.
	       The limited judgments of the Tax Court are
reversed, and the cases are remanded to the Tax Court for
further proceedings.